Case 2:18-cv-01255-JDC-KK Document 127 Filed 03/05/21 Page 1 of 8 PageID #: 2470




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                 LAKE CHARLES DIVISION


 ASHLEY MOREAUX                                             CASE NO. 2:18-CV-01255

 VERSUS                                                     JUDGE JAMES D. CAIN, JR.

 CLEAR BLUE INSURANCE CO. ET AL.                            MAGISTRATE JUDGE KAY


                                    MEMORANDUM RULING

         Before the court is a Motion for Partial Summary Judgment [doc. 102] filed by

 defendants Hallmark Insurance Company (“Hallmark”) and James River Insurance

 Company (“JRIC”) and seeking dismissal of the claims for punitive damages raised against

 them. Plaintiff Ashley Moreaux opposes the motion. Doc. 110. Oral argument was had on

 the motion on March 4, 2021, and the undersigned now issues this ruling.

                                                      I.
                                             BACKGROUND

         This suit arises from a motor vehicle accident that occurred at about 4:05 am on

 March 1, 2018, on Interstate 10 in Calcasieu Parish, Louisiana. The accident involved a

 vehicle driven by plaintiff Ashley Moreaux and a tractor-trailer allegedly “owned,

 managed, possessed, operated and/or controlled” by defendants Tim Ables Trucking

 Company LLC (“Tim Ables Trucking”), Shannon Wayne Watson, and Kevin Posey.1 Doc.

 16, ¶¶ 8–9.




 1
   Mr. Posey is only specifically named under the negligent entrustment claim and appears to pay some sort of
 supervisory role at the company.

                                                     -1-
Case 2:18-cv-01255-JDC-KK Document 127 Filed 03/05/21 Page 2 of 8 PageID #: 2471




          Ms. Moreaux alleges that she was seriously injured when her vehicle was struck by

 the tractor-trailer driven by Mr. Watson, as he attempted to merge from the shoulder onto

 the interstate. Id. at ¶¶ 10–16. She further alleges that Mr. Watson only stopped for a brief

 time after the crash, then continued down the interstate for another forty miles before

 eventually reporting the accident. Id. at ¶¶ 17–25. Finally, she asserts that the tractor-trailer

 had an inoperable turn signal and that a prescription bottle containing a Schedule V drug,

 Soma (carisoprodol), was found in the cab but that authorities were unable to test Watson

 for his level of impairment at the crash due to the delay caused when he fled the scene. Id.

 at ¶¶ 26–27.

          Ms. Moreaux filed suit against the above-named defendants and their insurer, Clear

 Blue Insurance Company, in this court on September 24, 2018.2 Doc. 1. She seeks

 compensatory damages as well as punitive and exemplary damages under Louisiana Civil

 Code article 2315.4. Doc. 16. In the Second Amended and Restated Complaint she added

 excess insurers JRIC and Hallmark as defendants. Doc. 57. Since that time Ms. Moreaux

 has also executed a Gasquet settlement and dismissed her claims against any named

 defendant, except to the extent that insurance coverage is found applicable to the claims

 proven at trial. Docs. 88, 90.

           JRIC and Hallmark admit that they issued excess liability insurance policies to Tim

 Ables Trucking, which were in effect at the time of the accident. Doc. 63, ¶ 32; doc. 74, ¶

 33. They now move for partial summary judgment, arguing that Ms. Moreaux’s claims for


 2
   Plaintiff’s father, Chris Moreaux, originally joined the suit as a plaintiff based on his emotional distress at witnessing
 the crash scene. See docs. 1, 16. He later voluntarily dismissed these claims. Doc. 44.

                                                             -2-
Case 2:18-cv-01255-JDC-KK Document 127 Filed 03/05/21 Page 3 of 8 PageID #: 2472




 punitive damages are barred by results of a toxicology study conducted on Mr. Watson

 after the accident and by the absence of any other direct evidence of intoxication. Doc. 102,

 att. 2. By separate, unopposed summary judgment motion brought by JRIC, this court

 determined that claims for exemplary and/or punitive damages against that defendant are

 barred under an exclusion in its policy. Hallmark, however, has not pointed to any such

 exclusion in its own policy. Accordingly, the court considers its arguments as to lack of

 merit in the punitive damages claims.

                                              II.
                             SUMMARY JUDGMENT STANDARD

        Under Rule 56(a), “[t]he court shall grant summary judgment if the movant shows

 that there is no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law.” The moving party is initially responsible for identifying

 portions of pleadings and discovery that show the lack of a genuine issue of material fact.

 Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). He may meet his burden by

 pointing out “the absence of evidence supporting the nonmoving party’s case.” Malacara

 v. Garber, 353 F.3d 393, 404 (5th Cir. 2003). The non-moving party is then required to go

 beyond the pleadings and show that there is a genuine issue of material fact for trial.

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To this end he must submit

 “significant probative evidence” in support of his claim. State Farm Life Ins. Co. v.

 Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). “If the evidence is merely colorable, or is

 not significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at

 249 (citations omitted).


                                              -3-
Case 2:18-cv-01255-JDC-KK Document 127 Filed 03/05/21 Page 4 of 8 PageID #: 2473




          A court may not make credibility determinations or weigh the evidence in ruling on

 a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

 133, 150 (2000). The court is also required to view all evidence in the light most favorable

 to the non-moving party and draw all reasonable inferences in that party’s favor. Clift v.

 Clift, 210 F.3d 268, 270 (5th Cir. 2000). Under this standard, a genuine issue of material

 fact exists if a reasonable trier of fact could render a verdict for the nonmoving party.

 Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).

                                                    III.
                                             LAW & APPLICATION

          Under Louisiana law, punitive or exemplary damages are available only where

 expressly authorized by statute. Int’l Harvester Credit Corp. v. I.T. Seale, 518 So.2d 1039,

 1041 (La. 1988). Here the plaintiff brings her claim for punitive damages under Civil Code

 article 2315.4, which provides:

                 In addition to general and special damages, exemplary damages may
          be awarded upon proof that the injuries on which the action is based were
          caused by a wanton or reckless disregard for the rights and safety of others
          by a defendant whose intoxication while operating a motor vehicle was a
          cause in fact of the resulting injuries.

 La. Civ. Code art. 2315.4.

          Defendants argue that the claim for punitive damages should be dismissed, because

 plaintiff cannot establish that Watson was intoxicated at the time of the accident.3

 Specifically, they note that the state trooper who interviewed Watson after he stopped




 3
  Defendants also summarily assert that plaintiff cannot establish that any such impairment was a cause in fact of the
 accident, but they have not briefed this issue. See doc. 102, att. 2, p. 11. Accordingly, the court considers it waived.

                                                           -4-
Case 2:18-cv-01255-JDC-KK Document 127 Filed 03/05/21 Page 5 of 8 PageID #: 2474




 recalled that Mr. Watson appeared to be “fine” and that a blood sample taken shortly

 thereafter showed that (1) there was no carisoprodol (Soma) in Watson’s system, (2) there

 were no other positive drug or alcohol levels, and (3) the only substance detected was

 Meprobamate, a metabolite of carisoprodol. Doc. 102, att. 3, pp. 7, 9–10; doc. 102, att. 5,

 pp. 1–2. Mr. Watson also testified that he had not used carisoprodol since about five to

 seven days before the accident. Doc. 102, att. 4, pp. 9–10. Based on these findings,

 defendants’ expert toxicologist concluded that the meprobamate levels in Mr. Watson’s

 blood would have had little to no effect and that it was more likely than not that Mr. Watson

 was unimpaired by meprobamate, carisoprodol, or alcohol at the time of the accident. Doc.

 102, att. 5, pp. 1–2.

            In response, plaintiff argues that there is sufficient evidence of possible impairment

 to withstand summary judgment. Specifically, she points to the fact that Mr. Watson did

 not contact the police until an hour and forty-four minutes after the crash, despite driving

 on after admittedly feeling the impact of the crash (which he attributed to a pothole or bump

 in the road) and stopping a total of three times over the next hour.4 See doc. 110, att. 2, pp.

 5–24. As a result, Mr. Watson was arrested for hit and run. Doc. 110, att. 5, p. 2. Both a

 state trooper who investigated the crash and plaintiff’s trucking expert testified that Mr.

 Watson should have realized immediately that he had been hit from behind, based on the

 direction and force of impact with Ms. Moreaux’s vehicle traveling at over 70 miles per

 hour and Mr. Watson’s at 12 miles per hour. Doc. 110, att. 3, pp. 15–6; doc. 110, att. 6, pp.



 4
     The third stop was at the truck stop in Egan, Louisiana, from which Watson eventually called police.

                                                           -5-
Case 2:18-cv-01255-JDC-KK Document 127 Filed 03/05/21 Page 6 of 8 PageID #: 2475




 2–3. The trucking expert opined that Mr. Watson’s apparent lack of awareness called into

 question his astuteness and vigilance. Doc. 110, att. 6, p. 3.

        Because of the delay, a contemporaneous field sobriety test could not be conducted

 and Mr. Watson’s blood and urine samples were not collected until over four hours after

 the crash. Id. at 5. A state trooper testified that, at the accepted metabolization rate of .0 to

 .015 percent per hour, it would take over four hours for a blood alcohol level at an

 impairment level of .08 percent to drop down to zero. Id. However, plaintiff maintains that

 based on Mr. Watson’s irrational behavior at the time of the accident (including his failure

 to contact police and alleged failure to notice he had been in an accident), his admitted use

 of Soma, and his avoidance of a field sobriety test or blood or alcohol test until well after

 the event, there is sufficient circumstantial evidence to create a factual issue as to his

 impairment at the time of the crash. She further argues that she is entitled to an adverse

 presumption against Mr. Watson for spoliation of evidence.

        The court regards the spoliation claim as an evidentiary issue better suited to a

 motion in limine. As for the other evidence presented, Louisiana jurisprudence allows that

 a driver’s intoxication may be proven by circumstances even in the absence of a positive

 toxicology report. Lyons v. Progressive Ins. Co., 881 So.2d 124, 127 (La. Ct. App. 4th Cir.

 2004). A plaintiff’s circumstantial evidence, however, must be sufficient to “exclude every

 other hypothesis with a reasonable amount of certainty.” Stephenson v. Bryce W. Hotard

 Sunbelt Rentals, Inc., 271 So.3d 190, 192 (La. 2019). At the defendant’s motion for

 summary judgment, this means that the plaintiff must present factual support sufficient to

 establish that he can satisfy this burden at trial. Id. at 192–93; see also Dickerson v. Hapl,

                                               -6-
Case 2:18-cv-01255-JDC-KK Document 127 Filed 03/05/21 Page 7 of 8 PageID #: 2476




 2020 WL 5993148, at *2 (E.D. La. Oct. 9, 2020). Accordingly, the Louisiana Supreme

 Court recently reversed a district court’s denial of summary judgment against a plaintiff’s

 Article 2315.4 claim when the plaintiff relied on his own testimony that the driver “was

 nervous, sweaty and had ‘droopy’ eyes” but admitted that he did not smell of alcohol or

 have impaired speech. Stephenson, 271 So.3d at 192. Likewise, the Eastern District

 recently granted summary judgment for defendants on such a claim where defendants

 identified “extensive evidence from a totality of the circumstances – in the form of trained

 law enforcement officers who spent hours with [the driver] following the accident and who

 were charged with determining whether she was impaired” to counter plaintiff’s

 circumstantial evidence, which also admitted the possibility that the driver was merely

 distracted at the time of the accident. Rivera v. Robinson, 2020 WL 3403075, at *4 (E.D.

 La. June 19, 2020).

          Here the toxicology report and unrebutted opinion of defendants’ expert appear to

 exclude the possibility of intoxication with alcohol or Soma at the time of the accident.

 Defendant’s expert, however, did not discuss the half-life of any other drugs in the context

 of the delay.5 Plaintiff’s evidence is sufficient to support the possibility of intoxication by

 other substances – particularly in light of the unresolved spoliation issue. Plaintiff’s

 witnesses have called into question Mr. Watson’s reasons for fleeing the scene of a severe

 wreck, including his excuse that he thought he had merely hit a bump or pothole. This is

 more evidence than the plaintiff presented in Stephenson, supra. And unlike Rivera, the


 5
  The court also notes that plaintiff’s counsel has not yet had the opportunity to depose defendants’ toxicologist and
 explore the degree of impairment that might arise from Mr. Watson’s meprobamate levels.

                                                         -7-
Case 2:18-cv-01255-JDC-KK Document 127 Filed 03/05/21 Page 8 of 8 PageID #: 2477




 defendants have failed to identify sufficient countervailing evidence in light of the

 suspicious circumstances identified by plaintiff – which are considerably stronger in the

 instant case. Viewed in a light most favorable to plaintiff, the circumstantial evidence

 presented thus far could meet her burden of establishing Mr. Watson’s intoxication with

 some substance at the time of the accident. Accordingly, summary judgment must be

 denied.

                                           IV.
                                      CONCLUSION

       For the reasons stated above, the Motion for Partial Summary Judgment [doc. 102]

 will be DENIED as to defendant Hallmark Insurance Company and DENIED AS MOOT

 as to defendant James River Insurance Company.

       THUS DONE AND SIGNED in Chambers on this 5th day of March, 2021.



                       ____________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                            -8-
